DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on September 29, 2021 is acknowledged.
Claims 2, 4 – 8 and 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 10/10/2019. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9 and 11 – 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “two circuit substrates each of which is provided on each of the sides on which there are one set of two sides of the image sensor facing opposite each other”. This language is unclear because it cannot be immediately ascertained where these two circuit substrates are provided. What are “the sides” and how do “the sides” relate to the “set of two sides”? Broadest reasonable interpretation will be used for art rejection.
Claim 1 recites the limitation "the sides" in line 7, “the direction” in lines 11, 14 and 15, “the boundary portion” in line 12.  There is insufficient antecedent basis for these limitation in the claim.

Claims 3, 9 and 11 – 12 are rejected as being dependent on claim 1. 

Claim 9 recites the limitation “wherein said second connecting portion is provided such that it faces the side which enclosing said image sensor assembly from the outside thereof and directed toward the inside in which said image sensor assembly is enclosed”. This emphasized portion of the claim is unclear. Is the image 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui (US 2004/0021792).
Regarding claim 1, Yasui discloses, in at least figures 1 – 4, a power supply device to an image sensor comprising: an image sensor assembly in which an image sensor of the rectangular form is mounted on a substrate (¶28: cameras 2 and 3 are mounted on a substrate); and a circuit substrate (4) that is bendable and/or flexible and from which an electric power is supplied to said image sensor (¶28: FPC 4 is printed electrical wiring (though not shown) for controlling the two camera units 2 and 3, which is connected to a receptor 8), wherein said circuit substrate includes: two circuit substrates (FPC 4 is being interpreted as 2 circuit substrates, one connected to each camera) each of which is provided on each of the sides on which there are one set of two sides of the image sensor facing opposite each other (fig. 2: one is connected to the bottom of camera 3 the other is opposite that at the top of camera 2); a first connecting portion connecting to be connected to said image sensor assembly (Fig. 2: top corner where the number 4 is); a coupling portion  extending from said first connecting portion (fig. 2: part extending from top corner where the number 4 is); and a second connecting portion (5) provided on one end of said coupling portion in the direction in which said coupling portion is extending (fig. 2), said circuit substrate is bent on the boundary portion between said first connecting portion and said coupling portion toward the direction of the height of said image sensor assembly (fig. 1 shows how the substrates will be bent; see fig. 4 for final positions), and said coupling portion is bent or curved toward the direction intersecting with the direction in which said coupling portion is extending (see fig. 4).

Regarding claim 3, Yasui discloses all of the aforementioned limitations of claim 1. Yasui also teaches wherein said boundary portion is located in parallel with the direction in which said coupling portion is extending (see fig. 1 labeled “BENT IN INVERTED V SHAPE” is parallel with the connecting portion extension direction).

Regarding claim 9, Yasui discloses all of the aforementioned limitations of claim 1. Yasui also teaches wherein said second connecting portion is provided such that it the connector 5 for connecting the FPC 4 and the circuit board 7 is also mounted on the same face of the FPC 4 as that on which the camera units are mounted).

Claim 11 is rejected for the same reasons as claim 1, supra.

Claim 12 is rejected for the same reasons as claim 1, supra.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698